Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-4, 6-7, 9, 12-14 are pending in the current application.
2.	This application is a 371 of PCT/JP2018/011333 03/22/2018 and claims priority to JAPAN 2017-065907 03/29/2017 and JAPAN 2017-065899 03/29/2017.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	Rejections of canceled claims are withdrawn.  The rejection of claims 1, 4-11 under 35 U.S.C. 102(a)(1) as being anticipated by Zaima US 6,927,306 is withdrawn in favor of a 103 rejection as discussed below.  Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.
According to the arguments, “Claim 1 has been amended to specify that the dehydrating agent is acetic anhydride and the solvent is acetic acid, as well as specifying the amount of the acetic anhydride. This specific combination is not disclosed or suggested by Zaima.”  This is factually incorrect, as shown in the rejection each of these specific combinations are in Zaima and 
According to the arguments Zaima fails to disclose a continuous process, however this is not entirely clear. Without a rate of addition, any loading of reagent is continuous unless paused. No mention of pausing is made.  Regardless, as discussed in the new rejection there are number of reasons to conduct the reaction in a continuous manner, with a controlled addition of reagents.  MPEP 2144 clearly supports a prima facie case of obviousness for a continuous addition:  “E. Making Continuous In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).” Anderson says that “Gradual or portion-wise additions are easy operations and can dramatically raise the yield of a process.”   
The discussion at column 5 line 63-66 of Zaimia, “In the production process of the present invention, a reaction mode includes two modes of a batch system (including a semi-continuous system) and a  continuous flow system,” suggests a continuous process. Applicants’ representative argues that this is in reference only to the hydrogenation reaction and not the entire process disclosed by Zaima.  The examiner disagrees with this interpretation of Zaima.  There are only two ways material can be added to a flask, either continuously or stepwise.  In Example 32, “A flask of 3 liters equipped with a Dimroth condenser and a stirrer was charged with 200 g of 1,2,4,5-cyclohexanetetracarboxylic acid obtained in the same manner as in Example 1 and 800 g (2.5 times mole based on a carboxyl  group) of acetic anhydride”. In the Example 32 the material was fed continuously as no mention of pausing is made.  In response to applicant's argument that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Unexpected Results
Applicants’ representative argues that a “surprising beneficial effect” is demonstrated,  pointing to “excellent dehydration rate of higher than 99.9% was obtained in the example”, referring to example 4 in table 2.  The conditions of Example 4 are shown here:
First, 49.5 g of acetic anhydride and 63.1 g of acetic acid were charged into a 500 mL four-neck glass flask equipped with a thermocouple, a Dimroth  condenser, and a stirrer, the temperature was raised to 100oC., and  after the solution temperature reached 100oC, the feeding of a separately prepared slurry was started.  The time when the feeding of the slurry was started was regarded as the reaction start time, and the slurry was continuously fed over 133 minutes at a constant rate.  After the feeding of the  slurry was terminated, heating and stirring were continued for 30 minutes.  After the feeding of the slurry was terminated, the feeding of nitrogen gas (100 mL/min) was started.  Heating was stopped 30 minutes later, and the mixture was cooled by air while continuing stirring.  Three hours after heating was stopped, solid-liquid separation was carried out by suction filtration, and the solids were rinsed with 13.1 g of acetic anhydride and then dried to measure the dehydration rate. 
The slurry was prepared by the following method.  Specifically, 47.5 g of 1,2,4,5-cyclohexanetetracarboxylic acid obtained in Preparation Example 1, 7.8 g of acetic anhydride, and 103.0 g of acetic acid were charged into a recovery flask and stirred at room temperature to form a slurry.


In this embodiment a slurry of 47.5 g of 1,2,4,5-cyclohexanetetracarboxylic acid in 7.8 g of acetic anhydride and 103.0 g of acetic acid was added to a preheated solution of 49.5 g of acetic anhydride and 63.1 g of acetic acid at 100oC.  The feed rate of the slurry was “133 minutes at a constant rate”.  Even if the results were taken as unexpected which is in doubt since Anderson says,   “Gradual or portion-wise additions are easy operations and can dramatically raise the yield 
Regarding claim 13, there is no rate claimed and the meaning of this claim is unclear, as discussed in the 112 (b) rejection below. 
Regarding 14, what is being heated is ambiguous, however the prospect of heating the dehydrating agent prior to addition of the acid is specifically contemplated in Zaima, “The reaction temperature for advantageously carrying out the dehydration reaction is preferably 80 to 150 o C. A suspension of the hydrogenated aromatic polycarboxylic acid and acetic anhydride may be only heated or acetic anhydride may be refluxed by heating.”
The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Zaima US 6,927,306 as applied to claims 1, 4-11 above, and further in view of Hixson, A. W.; Crowell, J. H. Industrial and Engineering Chemistry (1931), 23, 923-31 is maintained but has been modified with a reference to Anderson. Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.   
The rejection of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 13-18, 21-22 of U.S. Patent No. 6,927,306 further in view of Hixson, A. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 states “wherein the average feeding rate per any 10 minutes is 0.5Y to 2Y when Y is an average feeding rate”.  It is unclear what this means.  A feeding rate is: a unit of material fed/time.  This expression contains neither and defines the feeding rate as an expression of itself, Y.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

oC.  This example is reproduced here, “First, 49.5 g of acetic anhydride and 63.1 g of acetic acid were charged into a 500 mL four-neck glass flask equipped with a thermocouple, a Dimroth  condenser, and a stirrer, the temperature was raised to 100oC, and  after the solution temperature reached 100oC, the feeding of a  separately prepared slurry was started.”  While 100oC is supported in this pre-heating embodiment, the range 80 to 150oC is not supported.  Finally the claim is ambiguous as to what is actually reaching the temperature.  It is stated in claim 14, “after a temperature”, but it is unclear what “a” is in reference to.  This could be the carboxylic acid (feed), the acetic anhydride/acetic acid or both.  The reference to “reached a dehydration reaction temperature” further clouds the meaning since the reaction has not yet occurred until the material is fed into the reactor.  Page 12 which was not referenced in the response does state,  “In the present embodiment, the dehydrating agent and the solvent are charged into a reaction vessel in advance and heated, and then the starting material 1,2,4,5-cyclohexanetetracarboxyhc acid is fed in an undivided or divided manner.”  Page 9, which was also not referenced in the response states, “The dehydration reaction may involve only heating the slurry of cyclohexanetetracarboxylic acid and a dehydrating agent, or may involve heating the 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 4, 6-7, 9, 12-14 is/are rejected under 35 U.S.C. 103 as obvious over Zaima US 6,927,306 in view of Anderson Chapter 9 “Optimizing Processes by Minimizing Impurities”   in Practical Process Research and Development 2012 pages 237-258. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Zaima teaches the synthesis of the instant claims at column 8 lines 38-62 to column 9 lines 57, which discusses making the anhydride of hydrogenated pyromellitic acid, which is 1,2,4,5-cyclohexanetetracarboxylic dianhydride  (column 8 line 20),
In the process of the present invention, the hydrogenated aromatic polycarboxylic acid described above is subjected to dehydration reaction with  acetic anydride of 0.64 to 5.7 times mole based on a carboxyl group of the hydrogenated aromatic polycarboxylic acid described above to thereby produce the hydrogenated aromatic polycarboxylic anhydride.  In this case, a grade which is available in the market can be used for acetic anhydride as it is.  If an amount of acetic 
 
The reaction temperature for advantageously carrying out the dehydration reaction is preferably 80 to 150 o C. A suspension of the hydrogenated aromatic polycarboxylic acid and acetic anhydride may be only heated or acetic anhydride may be refluxed by heating.  In the dehydration reaction, a slurry of the hydrogenated aromatic polycarboxylic acid suspended in acetic anhydride is heated while stirring, and when the dehydration temperature is reached, the state thereof is maintained for 1 to 60 minutes, whereby the dehydration reaction is completed. 
 
This dehydration reaction is preferably carried out in inert gas atmosphere such as nitrogen gas. 
 
In the present invention, glacial acetic acid is more preferably used as a solvent.  An amount of glacial acetic acid used is preferably 0.5 to 10.0 times (weight ratio) as much as acetic anhydride.  When a use amount of glacial acetic acid is increased, the dehydration reaction is carried out in a slurry state because of a small solubility of the hydrogenated aromatic polycarboxylic anhydride in glacial acetic acid.  In this case, however, the dehydration reaction is completed as well, and therefore it does not matter..... After the dehydration reaction, the reaction liquid is cooled down to a room temperature to precipitate the crystal of the acid anhydride, and this is subjected to solid-liquid separation, whereby the hydrogenated aromatic polycarboxylic anhydride is obtained.  When a mixed solvent of acetic anhydride and acetic acid is used, a precipitated amount of the crystal grows large, and therefore it is advantageous in terms of the process......For example, capable of being given as the representative example is a method in which used as the hydrogenated aromatic polycarboxylic acid of the raw material is 1,2,4,5-cyclohexanetetracarboxylic acid obtained by hydrogenating pyromellitic acid and in which this is subjected to cyclodehydration to obtain 1,2,4,5-cyclohexanetetracarboxylic dianhydride.

A number reaction examples are given at Example 32 on column 18, and Examples 33 ,34 and 35 on column 19. According to the description at column 5  line 63-66 “In the production process of the present invention, a reaction mode includes two modes of a batch system (including a semi-continuous system) and a  continuous flow system.” As can be seen, by the highlighted sections the limitations of the dependent claim 9, with regard to molar proportions are met. In the description above the 0.64 to 5.7 times mole is “based upon a carboxyl group”.  Looking at the examples 0.76 mols of the acid were used varying the amount of anhydride from 7.8 mols (Examples 32, 33 and 35), 3 mols (Example 34) and 20 mols (Comparative Example 5), giving ratios of 1:10,  1:4 and 1:26, all of which fall within the claimed range. Using this same ratio, i.e. or acetic anhydride may be refluxed by heating.”

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

There are only two ways material can be added to a flask, either continuously or stepwise.  In Example 32, “A flask of 3 liters equipped with a Dimroth condenser and a stirrer was charged with 200 g of 1,2,4,5-cyclohexanetetracarboxylic acid obtained in the same manner as in Example 1 
Inherent anticipation can be reasonably argued to have been met as discussed above, however this is not necessary since a continuous processes confers certain advantages. Anderson in Practical Process Research and Development Chapter 9 pages 237-258,  states  “Optimal addition sequence can be very important to the success of processes. Rao has devoted one chapter to addition sequences [16]. Gradual or portion-wise additions are easy operations and can dramatically raise the yield of a process.”   Controlled addition enables reactions to be carried out at more concentrated levels since heat is removed more efficiently, which can also affect the selectivity of such processes.  The artisan is capable of optimizing the rate of addition and determining the optimal time for the reaction to achieve the highest yield possible.  This is part of the basic work of a chemist.  
MPEP 2144:  “E. Making Continuous In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).” 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaima US 6,927,306 in view of Anderson Chapter 9 “Optimizing Processes by Minimizing Impurities”   in Practical Process Research and Development 2012 pages 237-258 as applied to claims 1, 4, 6-7, 9, 12-14  above, and further in view of Hixson, A. W.; Crowell, J. H. Industrial and Engineering Chemistry (1931), 23, 923-31.  Claims 2 and 3 recite “average particle size of the 1,2,4,5,-cyclohexanetetracarboxylic acid is less than” either 20 or 7 m respectively.  The prior art is silent as to the size of the particles used in the reaction and it is reasonable to argue that the particle size is an inherent feature of the prior art, however that is not necessary since controlling particle size has advantages.  As discussed Hixson on page 926:
Specific Factors Affecting Rate of Dissolution and Distribution in Soluble Solid-Liquid System
Factors Concerning Solid—The rate at which a given mass of a solid dissolves in a liquid depends on the following factors, other things being equal:

(a) The specific surface of the particles of the solid or their average surface per unit of weight.
(b) The uniformity of distribution in size throughout the particles.
(c) The shape characteristics of the particles, which determine the specific surface in that as they approach those of a sphere the specific surface approaches a 
(d) The rate of dissolution which will vary if the particles are not homogeneous or if their nature varies from one to the other. If the material in each particle is anisotropic, but is not regularly crystalline, the separate differences in rate of solution from each face will disappear and the total rate will be a composite of the single rates. If, however, the individual faces of a crystal are compared, then these differences are revealed (6, 24, 39, 50, 53).
(e) The diffusion coefficient of the solid for the given liquid. Other things being equal, the rates of solution of two different solids in the same liquid should vary directly as their diffusion
coefficients.
(f) Such influencing factors as incipient fractures, dust, gas films, agglomerates, density currents, and convection streams (53). When a material has been crushed or shattered by a blow the presence of cracks and incipient fractures is generally quite apparent and interferes with the use of this method as a means of the determination of the relative surfaces of powders.

Hixson discusses the Noyes-Whitney Law from 1897:
The rate of concentration change (here equal to the rate of dissolution) is at any instant directly proportional to the difference between the concentration of a saturated solution, C8, and the concentration, c, existing in the solution at this instant, or mathematically,

            dc/dt = k(C8 - c), or kt = ln(C8 –C0) - ln(C8 —c)

[Brunner and Tolloczsko] a few years later in 1900 “showed that the value of the constant k depended on the surface exposed, the rate of stirring (or water velocity across the surface), temperature, structure of the surface, and the arrangement of the apparatus (6)”  As such, the size of the particles fed into a reaction are known to be results effective.  The smaller particles would facilitate dissolution and consequently reaction with the anhydride in the liquid phase speeding up reaction rate and expediting product formation.   Controlling particle size would also enhance the ability to introduce the slurry into bulk reactors and improve handling in the process chemistry.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 1-4, 6-7, 9, 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18, 21-22 of U.S. Patent No. 6,927,306 in view of Anderson Chapter 9 “Optimizing Processes by Minimizing Impurities”  in Practical Process Research and Development 2012 pages 237-258 and further in view of Hixson, A. W.; Crowell, J. H. Industrial and Engineering Chemistry (1931), 23, 923-31 as applied to claims 2-3. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of the patent claims is the process discussed above in the 102 and 103 rejections.  As discussed above, the ‘306 patent envisioned both a continuous and a batch process as covered by the patent claims. As per MPEP 2144:  “E. Making Continuous In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).”  The addition of smaller particles, claims 2-3, is obviousness type double patenting as discussed above in the 103 rejection.
Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625